DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims (1-5), (15, 17-19), and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 15), 20, and 24, respectively, of U.S. Patent No. 11,249,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent and dependent claims are merely recantations of the parent independent claims.  When there is any deviation of claim language in the present claims, the deviation is implicit or reworded, but still has the same claimed functionality of the parent claims.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook  et al. U.S. Patent Application Publication US2014/0298093A1.
As per claim 1, Cook teaches a computer system comprising a memory and at least one processor coupled to the memory, the at least one processor configured to: monitor a user interface comprising a set of user interface elements, wherein each user interface element in the set has a visual appearance in the user interface (¶ 0025-0036, 0036, Fig. 1); evaluate a difference in the visual appearance of at least one changed element within the set of user interface elements (¶ 0036); classify the at least one changed element as indicating an error (¶ 0043); generate an error signature that identifies the at least one changed element (¶ 0009); identify, using the error signature, a remediation for the error (¶ 0075, 0014); and provide the remediation in association with the at least one changed element (¶ 0014-0016).
As per claim 3, Cook teaches the computer system of Claim 1, wherein the at least one processor is further configured to detect the at least one changed element before the difference is evaluated (¶ 0009, wherein the ECID is assigned to an event before the ECID is analyzed, as in ¶ 0075).
As per claim 15, Cook teaches a method of remediating software application errors comprising: monitoring a user interface comprising a set of user interface elements, wherein each user interface element in the set has a visual appearance in the user interface (¶ 0025-0026, 0036, Fig. 1); evaluating a difference in the visual appearance of at least one changed element within the set of user interface elements (¶ 0036); classifying the at least one changed element as indicating an error (¶ 0043); generating an error signature that identifies the at least one changed element (¶ 0009); identifying, using the error signature, a remediation for the error (¶ 0035, 0014); and providing the remediation in association with the at least one changed element (¶ 0014-0016).
As per claim 17, Cook teaches the method of Claim 15, further comprising detecting the at least one changed element before the difference is evaluated (¶ 0009).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Mastracci U.S. Patent Application Publication US2019/0303178A1.
As per claim 2, Cook teaches the computer system of Claim 1.  Mastracci teaches wherein providing the remediation further comprises displaying information regarding the remediation simultaneously with the at least one changed element (¶ 0047, Fig. 2).  It would have been obvious to one of ordinary skill in the art to use the process of Mastracci in the process of Cook. One of ordinary skill in the art would have been motivated to use the process of Mastracci in the process of Cook because Mastracci teaches evaluating user interactions with a user interface, an obvious desire of Cook as to improve the collection of UI error data.
As per claim 16, Cook teaches the method of Claim 15. Mastracci teaches wherein providing the remediation further comprises displaying information regarding the remediation simultaneously with the at least one changed element (¶ 0047, Fig. 2).

Allowable Subject Matter
10.	Claims 7-14 are allowed.
11.	Claims 6, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance: When read as a whole, claim 7 is allowable with respect to the following:
With respect to claim 7, the primary reason for allowance is the limitation of wherein the error signature includes at least a portion of a hierarchy of user interface elements included in the user interface including a root user interface element
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,314,609 to Rafey:  Visual error signature to input into a remediation engine comprising historical signature data.




14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113